UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6619



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VONDIA CLARY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CR-88-222, CA-97-385-3)


Submitted:   September 30, 1998           Decided:   October 21, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vondia Clary, Appellant Pro Se. Amy Michelle Lecocq, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vondia Clary appeals the district court’s order denying her

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).

Clary’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994). The magistrate judge recommended that

relief be denied and advised Clary that the failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Clary   failed   to   object   to   the   magistrate    judge’s

recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S.

1208 (1984); see also Thomas v. Arn, 474 U.S. 140 (1985). Clary has

waived appellate review by failing to file objections after re-

ceiving proper notice. We accordingly deny a certificate of appeal-

ability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                  DISMISSED


                                    2